DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma US 20090251867 in view of Co US 20080126863.

Regarding claim 1, Sharma a computer motherboard, comprising:
a first printed circuit board assembly (assembly 105 in Fig. 6a-b), the first printed circuit board assembly comprising: 
a first printed circuit board (105 in Fig. 6a-b) having a first surface (112) and an opposite second surface (114 as depicted in Fig. 6a-b); 
a first central processing unit (processor in Fig. 7i) mounted on the first surface of the first printed circuit board (105), the first central processing unit (processor) having integrated input/output ports (ports of processor); 
a system memory socket (socket of memory in Fig. 7i) mounted on the first surface of the first printed circuit board (105); 
not shown, see [0050]) for powering the central processing unit (processor) and the memory slot (socket of memory); and 
a first high speed data connector (194 in Fig. 6b) mounted on the (first surface 112) of the first printed circuit board (105) and connected to the integrated input/output ports of the first central processing unit (processor) on the first surface (112) of the printed circuit board (105); and 
a second printed circuit board assembly (assembly 110) mounted to the (first surface 112) of the first printed circuit board (105), the second printed circuit board assembly comprising: 
a second printed circuit board (110 in Fig. 6) having a first surface and an opposite second surface; 
an input/output interface (not numbered shown in Fig. 6a) coupled to the first surface of the second printed circuit board (110); and 
a second high speed data connector (201) mounted on the second surface of the second printed circuit board (110) and adapted to couple with the first high speed data connector (194) mounted on the second surface (114) of the first printed circuit board (105) and a high speed peripheral device interface (interface not numbered see  Fig. 6a-b).
Sharma does not explicitly disclose the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board.
However, Co US 20080126863 in Fig. 5 discloses a first high speed data connector (122) mounted on a second surface of a first printed circuit board (30) and a  (assembly of 150) mounted to the second surface of the first printed circuit board (30); and a second high speed data connector (120) mounted on a second surface of a second printed circuit board (150) and adapted to couple with the first high speed data connector (122) mounted on the second surface of the first printed circuit board (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange parts and have the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board wherein the second high speed data connector is connected to the first high speed data connector mounted on the second surface of the first printed circuit board, as taught by Co, in order to provide reverse attachment of the daughter-board to the solder-side of the motherboard and improve packing density, as such a modification would not have modified the operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.



Regarding claim 2, Sharma in view of Co discloses the motherboard of claim 1, wherein the second printed circuit board assembly (assembly 110 of Sharma) further includes at least one of a high speed peripheral device interface mounted thereon (as depicted in Fig. 6a-6b of Sharma).

Regarding claim 3, Sharma in view of Co discloses the motherboard of claim 1, further comprising: a boot device (storage device of Sharma) removably coupled to the second printed circuit board assembly (assembly 110 of Sharma).

Regarding claim 4, Sharma in view of Co discloses the motherboard of claim 1, wherein the first printed circuit board assembly further comprises:
a second central processing unit (co-processor in Fig. 6b of Sharma) mounted on the first surface of the first printed circuit board (105 of Sharma); an interconnect bus (bus of 206/196 of Sharma), between the first central processing unit (processor of Sharma) and the second central processing unit (co-processor of Sharma), routed point to point on the first printed circuit board (105 of Sharma); and wherein signals from the integrated input/output ports from the first and second central processing units share the first high speed data connector (194 of Sharma).

Regarding claim 5, Sharma in view of Co discloses the motherboard of claim 4, further comprising:
a third high speed connector (196 of Sharma) mounted on the first printed circuit board assembly (assembly 105 of Sharma) and configured to couple with a fourth high speed connector (206 of Sharma) mounted on the second printed circuit board assembly (assembly 110 of Sharma).

Regarding claim 6, Sharma in view of Co discloses the motherboard of claim 5, wherein the first high speed data connector (194 of Sharma) is positioned adjacent to the first central processing unit (processor of Sharma) and away from the second processing unit (co-processor of Sharma); and wherein the third high speed connector (196 of Sharma) is positioned adjacent to the second central processing unit and away from the first central processing unit (as depicted in Fig. 6b of Sharma).

Regarding claim 7, Sharma in view of Co discloses the motherboard of claim 6, wherein the first high speed data connector (194 of Sharma) is coupled to only the first central processing unit (processor of Sharma), and the third high speed connector (196 of Sharma) is coupled to only the second central processing unit (co-processor of Sharma).

Regarding claim 8, Sharma in view of Co discloses the motherboard of claim 4, wherein the first high speed data connector (194 of Sharma) is positioned between the first and second central processing units (processor and co-processor of Sharma).

Regarding claim 9, Sharma in view of Co discloses the motherboard of claim 4, wherein the first high speed data connector (194 of Sharma) carries signals between the first and second central processing units and the second printed circuit board assembly (assembly 110 of Sharma).

Regarding claim 10, Sharma disclose (a structure that would follow steps of) a method for manufacturing a computer motherboard with reduced length interconnection traces, comprising: 
dividing the motherboard into a first printed circuit board (105 in Fig. 6a-b) assembly and a second printed circuit board assembly (110 in Fig. 6a-b); 
forming a first printed circuit board assembly (assembly 105 in Fig. 6a-b), the first printed circuit board (105) comprising:
a first printed circuit board (105) having a first surface (112 in Fig. 6a-b) and an opposite second surface (114 in Fig. 6a-b); 
a first central processing unit (processor in Fig. 7i) mounted on the first surface of the first printed circuit board (105), the first central processing unit (processor) having integrated input/output ports (ports of processor); 
a system memory socket (socket of memory in Fig. 7i) mounted on the first surface of the first printed circuit board (105); 
a power supply (not shown) to provide power to the central processing unit and the memory slot; and 
a first high speed data connector (194 in Fig. 6b) mounted on the (first surface 112) of the first printed circuit board (105) and connected to the integrated input/output ports of the first central processing unit (processor) on the first surface (112) of the printed circuit board (105); and 
forming a second printed circuit board assembly (assembly 110 in Fig. 6a-b) mounted to the (first surface 112) of the first printed circuit board (105), the second printed circuit board (110) comprising: 
110) with a first surface and an opposite second surface; 
an input/output interface (not numbered shown in Fig. 6a) coupled to the first surface of the second printed circuit board (110); 
a high-speed peripheral device interface (interface of 110 in Fig. 6a-b); and 
a second high speed data connector (201) mounted on the second surface of the second printed circuit board (110), and adapted to couple with the first high speed data connector (194) mounted on the (first surface 112) of the first printed circuit board (105) and a high speed peripheral device interface (interface not numbered see  Fig. 6a-b).
Sharma does not explicitly disclose the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board.
However, Co US 20080126863 in Fig. 5 discloses a first high speed data connector (122) mounted on a second surface of a first printed circuit board (30) and a second printed circuit board assembly (assembly of 150) mounted to the second surface of the first printed circuit board (30); and a second high speed data connector (120) mounted on a second surface of a second printed circuit board (150) and adapted to couple with the first high speed data connector (122) mounted on the second surface of the first printed circuit board (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange parts and have the first high speed data connector mounted on the second surface of the first printed circuit board and the 

Regarding claim 11, Sharma in view of Co disclose (a structure that would follow steps of) the method of claim 10, wherein the second printed circuit board assembly (assembly of 110 of Sharma) includes at least one of a system logic integrated circuit and a management controller integrated thereon (as depicted in Fig. 5 of Sharma).

Regarding claim 12, Sharma in view of Co disclose (a structure that would follow steps of) the method of claim 10, wherein a boot device (storage device see [0009] of Sharma) is removably attached to the second printed circuit board assembly (assembly 110 of Sharma).

Regarding claim 13, Sharma in view of Co disclose (a structure that would follow steps of) the method of claim 10, wherein the first printed circuit board assembly (assembly 105 of Sharma) further comprises:

an interconnect bus (wiring path of Sharma), between the first central processing unit (processor of Sharma) and the second central processing unit (co-processor of Sharma), routed point to point on the first printed circuit board (105 of Sharma); and 
wherein signals from the integrated input/output ports (processor ports of Sharma) from the first and second central processing units (processor/co-processor of Sharma) share the same first high speed data connector (194 of Sharma).

Regarding claim 14, Sharma in view of Co disclose (a structure that would follow steps of) the method of claim 10, wherein the first printed circuit board assembly further comprises:
a second central processing unit (co-processor of Sharma) integrated on the first printed circuit board assembly (assembly 105 of Sharma); and, 
wherein an interconnect bus (wiring path of Sharma), between the first and the second central processing unit (processor/co-processor of Sharma), routed point to point on the printed circuit board (105 of Sharma); 
wherein signals from the integrated input/output ports (processor ports of Sharma) of the first central processing unit (processor of Sharma) are routed to the first connector (194 of Sharma); and wherein signals from the integrated input/output ports of the second central processing unit (co-processor of Sharma) are routed to a third connector (196 of Sharma) configured to mate with a fourth connector (206 of Sharma) on the second printed circuit board assembly (110/115 of Sharma).

Regarding claim 15, Sharma US 20090251867 A computer motherboard, comprising:
a first printed circuit board assembly (assembly 105 in Fig. 6a-b), the first printed circuit board assembly comprising: 
a first printed circuit board (105 in Fig. 6a-b) having a first surface (112 in Fig. 6a-b) and an opposite second surface (114 in Fig. 6a-b); 
one or more central processing units (processor as depicted in Fig. 7i) mounted on the first surface (112) of the first printed circuit board (105); 
a system memory socket (socket of memory in Fig. 7i) mounted on the first surface of the first printed circuit board (105); 
a first high speed data connector (194 in Fig. 6b) mounted on the (first surface 112) of the first printed circuit board (105) and connected to the one or more central processing units (processor) on the first surface (112) of the printed circuit board (105); and 
a second printed circuit board assembly (assembly 110 in Fig. 6a-b) mounted to the (first surface 112) of the first printed circuit board (105), the second printed circuit board assembly comprising:
a second printed circuit board (110 in Fig. 6a-b) having a first surface and an opposite second surface; 
an input/output interface (320 in Fig. 8a, not numbered shown in Fig. 6a) coupled to the first surface of the second printed circuit board (110); 
a high-speed peripheral device interface (not numbered shown in Fig. 6a); and 
201) mounted on the second surface of the second printed circuit board (110) and adapted to couple with the first high speed data connector (194) mounted on the (first surface 112) of the first printed circuit board (105) and the high speed peripheral device interface (320).
Sharma does not explicitly disclose the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board.
However, Co US 20080126863 in Fig. 5 discloses a first high speed data connector (122) mounted on a second surface of a first printed circuit board (30) and a second printed circuit board assembly (assembly of 150) mounted to the second surface of the first printed circuit board (30); and a second high speed data connector (120) mounted on a second surface of a second printed circuit board (150) and adapted to couple with the first high speed data connector (122) mounted on the second surface of the first printed circuit board (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange parts and have the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board wherein the second high speed data connector is connected to the first high speed data connector mounted on the second surface of the first printed circuit board, as taught by Co, in order to provide reverse attachment of the daughter-board to the solder-side of the motherboard and improve packing density, as such a modification would not have modified the operation of the device, since it has been held that 

Regarding claim 16, Sharma in view of Co discloses the computer motherboard of claim 15, wherein routing of a signal path (wiring path of Sharma) from the one or more central processing units (processors of Sharma) to the input/output interface (not numbered shown in Fig. 6a of Sharma) and/or the high-speed peripheral device interface is reduced (as depicted in Fig. 6a of Sharma).

Regarding claim 17, Sharma a computer motherboard assembly, comprising:
a first printed circuit board assembly (assembly 105 in Fig. 6a-b), the first printed circuit board assembly comprising: 
a first printed circuit board (105 in Fig. 6a-b) having a first surface (112) and an opposite second surface (114); 
one or more central processing units (processor as depicted in Fig. 7i) mounted on the first surface (112) of the first printed circuit board (105); 
a system memory socket (socket of memory in Fig. 7i) mounted on the first surface of the first printed circuit board (105); 
a first high speed data connector (194 in Fig. 6b) mounted on the (first surface 112) of the first printed circuit board (105) and connected to the one or more central processing units (processor) on the first surface (112) of the printed circuit board (105); and 
assembly 115 in Fig. 6a-b) mounted on the (first surface 112) of the first printed circuit board (105), the second printed circuit board assembly comprising: 
a second printed circuit board (115) having a first surface and an opposite second surface; 
one or more central processing units (co-processor in Fig. 6a-b) mounted on the first surface of the second printed circuit board (115); 
a system memory socket (socket of memory) mounted on the first surface of the second printed circuit board (115); 
a second high speed data connector (196 in fig. 6a-b) mounted on the second surface of the second printed circuit board (115) and connected to the one or more central processing units (co-processor) on the first surface of the second printed circuit board (115); and 
a third printed circuit board assembly (assembly 110 in Fig. 6a-b), the third printed circuit board assembly comprising:
a third printed circuit board (110) having a first surface and an opposite second surface; 
an input/output interface (not numbered shown in Fig. 6a) coupled to the first surface of the second printed circuit board (110); 
a high speed peripheral device interface (320 in Fig. 8a, not numbered shown in Fig. 6a); and a third high speed data connector (201) mounted on the second surface of the second printed circuit board (110), 
201) adapted to couple with the first high speed data connector (194) and the high speed peripheral device interface (320); and 
a fourth high speed data connector (206) mounted on the second surface of the second printed circuit board (115), 
the fourth high speed data connector (206) adapted to couple with the second high speed data connector (196) and the high speed peripheral device interface (320).
Sharma does not explicitly disclose the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board.
However, Co US 20080126863 in Fig. 5 discloses a first high speed data connector (122) mounted on a second surface of a first printed circuit board (30) and a second printed circuit board assembly (assembly of 150) mounted to the second surface of the first printed circuit board (30); and a second high speed data connector (120) mounted on a second surface of a second printed circuit board (150) and adapted to couple with the first high speed data connector (122) mounted on the second surface of the first printed circuit board (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to rearrange parts and have the first high speed data connector mounted on the second surface of the first printed circuit board and the second printed circuit board assembly mounted to the second surface of the first printed circuit board wherein the second high speed data connector is connected to the first high speed data connector mounted on the second surface of the first printed circuit board, as taught by Co, in order to provide reverse attachment of the daughter-board to 

Regarding claim 18, Sharma in view of Co discloses the computer motherboard assembly of claim 17, wherein the high speed peripheral device interface (320 of Sharma) comprises at least two connectors (as depicted in Fig. 6a of Sharma).

Regarding claim 19, Sharma in view of Co discloses the computer motherboard assembly of claim 17, wherein the third printed circuit board assembly (assembly 110 of Sharma) is adapted to connect to a first boot device (storage device of Sharma) for the first circuit board assembly (assembly 105 of Sharma) and a second boot device (storage device of Sharma) for the second circuit board assembly (assembly 115 of Sharma).

Regarding claim 20, Sharma in view of Co discloses the computer motherboard assembly of claim 17, wherein the third printed circuit board assembly (assembly 110 of Sharma) is adapted to couple the one or more central processing units (processors of Sharma) of the first circuit board assembly (assembly 105 of Sharma) and the second circuit board assembly (assembly 115 of Sharma).

Regarding claim 21, Sharma in view of Co discloses the computer motherboard assembly of claim 17, wherein the third printed circuit board (110 of Sharma) is configured to route a first group of high speed signals from the first printed circuit board (105 of Sharma) and the second printed circuit board (115 of Sharma) to a left high speed peripheral device interface (left interface connector in Fig. 6a of Sharma) and a second group of high speed signals from the first printed circuit board (105 of Sharma) and the second printed circuit board (115 of Sharma) to a right high speed peripheral device interface (right interface connector in Fig. 6a of Sharma).

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
Regarding claims independent claims 1, 10, 15 and 17, Applicant argues that rearrangement of parts is merely aesthetical and not functional as in the present claimed subject matter and that the office action has failed to show any evidence of motivation of reason for the modification of Sharma in view of Co to place the first high speed data connector mounted on the second surface of the first printed circuit board as claimed.
The placement of the connector would not just change how the printed circuit board looks, it could also change how the printed circuit board functions.

The Examiner respectfully disagrees.
“the placement of the first high speed data connector mounted on the second surface of the first printed circuit board is critical to reduce the overall trace length in order to improve signal integrity while also saving manufacturing costs”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Sharma discloses high speed connectors connecting with each other in order to provide electrical connection between two boards. Electrical traces within the board further aid in the electrical connection. Placing the connector on an opposite surface of the board in the same location, would still allow for electrical connection between the two boards; and therefore would not change how the printed circuit boards function. 

Modifying Sharma in view of the teachings of Co would simply provide a reverse attachment of the daughter-board to the solder-side of the motherboard of Sharma, as taught by Co while still allowing for electrical connection and improve packing density, which was the motivation provided by the office for such a modification; this would also provide easier access to components of the boards.
And so, the Office provided motivation for the modification and such a modification would not have modified the operation of the device of Sharma as the electrical connection between the two boards would be maintained.
Therefore, claims 1-21 stand rejected over Sharma in view of Co.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Nguyen US 6178526 Fig. 3; and Kang US 7327151 Fig. 1 and 2 disclose a computer motherboard with first and second board connected with reverse socket high speed connector.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841